DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II, figures 12-21 in the reply filed on 11/9/2021 is acknowledged.  The traversal is on the ground(s) of numerous reasons.  The applicant argued that the restriction should be based on claims and not figures.  However, for an election of species, the different species are grouped by embodiments, and not claims.  See MPEP806.04(e).  The examiner is in agreement that the two independent claims as currently amended are generic to both species.  However, various dependent claims are directed solely to one of the two outlined species.  As stated below, claims 17-20 are directed to Species I, which has been non-elected.  
Claims 17-20 are additionally withdrawn.  Claim 17 recites a water dividing plate and water sealing plate.  As described in paragraph 59, this is shown as being in the non-elected first embodiment of figures 1-11.  Claims 18-20 depend from claim 17 and are also withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove provided at a center of the first end of the seal shaft from claim 7, the hole with at least one step provided at a center of the seal ring from claim 9, the button that is received in a receiving groove in the lower valve body from claim 12 (the button  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Beginning with paragraph 83, the applicant’s specification does not appear to coincide with the disclosed figures.  Paragraph 83 refers to a second embodiment shown in figures 9-21.  However, the second embodiment “V2” does not appear to be depicted until figure 12.  The paragraphs describing the second embodiment do not appear to coincide with the figures depicted.  For instance, paragraph 84 refers to figures 10 and 11.  However, those appear to be directed to the first embodiment.  Paragraph 89 refers to figures 9 and 16.  However, there does not appear to be a “FIG. 9” as only Figs. 9A-9C are included.  Further, these figures are directed to the first embodiment.

Paragraph 78 refers to “FIG. 6D”.  However, there does not appear to be a figure 6D in the submitted drawings.  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  line 5 of claim 10, --fluid-- should be inserted following “wherein the”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: water stopping member in claims 1 and 16, corresponding in structure to diaphragm 5 or diaphragm 26’ as described in paragraphs 59 and 110; plugging assembly in claim 1, corresponding in structure to the assembly 19 which includes seal shaft 29’, seal body 210, seal ring 28, and spring 27 as described in paragraph 105, switching assembly in claims 1 and 16, corresponding in structure to the assembly 17 which includes shaft 212, first spring 211, rotatable disc 24’, guide shaft 22’, second spring 23’, third spring 213, and button 216 as described in paragraph 92.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 16 recite that the water stopping member (the diaphragm per the 112(f) interpretation above) prevents direct communication between the inlet and outlet.  The claims then continue to recite that there is a water passing hole in the water stopping member.  Interpreting the claims as presented and in light of the specification, the diaphragm does not appear to be a stopping member as it has water passing holes through it at 262 and 263.  The diaphragm further does not appear to prevent direct communication between the inlet and at least one outlet for the same reasoning.  The passing holes through the diaphragm allow for water flow from the inlet to the outlet(s).
	Claims 2-15 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 16, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (U.S. 2013/0248034).
Zhou discloses an adjustable pipeline valve for changing and/or switching the discharge water flow path, the pipeline valve comprising: a valve body (140, 150, 170) having an inlet (at the top in fig. 4 extending to 110) and at least one outlet (122, 122); a water stopping member (as best understood, the unlabeled o-rings near 121 in fig. 4, as they have fluid passages through them like the applicant’s “water stopping member” but when the valve is closed they form a seat member) located within a chamber of the valve body and preventing direct communication between the inlet and the at least one outlet (when closed, and as best understood); a plugging assembly (210) located in at least one receiving hole (within 143) in the valve body, the at least one receiving hole being in one-to-one correspondence with at least one water passing hole in the water stopping member (one hole for the one opening at 121 in fig. 4); and a switching assembly (240, 230, 211, 220, etc. see para. 15) configured to allow the plugging assembly to block a corresponding water passing hole by a rotation of the switching assembly to change the communication between the inlet and the at least one outlet (see para. 45 and 51-55).
Regarding claim 2, Zhou further discloses wherein the valve body comprises an upper valve body (150) and a lower valve body (140), wherein at least one water discharging chamber (at 121 in fig. 4, discharging from 143) is provided at a middle portion of the lower valve body, and a water inflow chamber (at 120, leading to 122, inflow from 143 and 121 in fig. 4) is provided at a peripheral portion of the lower valve body, the at least one water discharging chamber is closed by the water stopping 
Regarding claim 16, Zhou discloses an adjustable pipeline valve for changing and/or switching the discharge water flow path, the pipeline valve comprising: a valve body (140, 150, 170); an inlet (at the top in fig. 4 extending to 110) in communication with the valve body; and at least one outlet (122, 122) in communication with the valve body, a water stopping member (as best understood, the unlabeled o-rings near 121 in fig. 4, as they have fluid passages through them like the applicant’s “water stopping member” but when the valve is closed they form a seat member, alternatively element 210) located within a chamber of the valve body and preventing direct communication between the inlet and the at least one outlet (when closed, and as best understood); and a switching assembly (240, 230, 211, 220, etc. see para. 15) configured to cooperate with a corresponding water passing hole in the water stopping member by a rotation of the switching assembly to vary the communication between the inlet and the at least one outlet.

Allowable Subject Matter
Claims 3-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.